Name: Commission Implementing Regulation (EU) NoÃ 481/2012 of 7Ã June 2012 laying down rules for the management of a tariff quota for high-quality beef
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  animal product
 Date Published: nan

 8.6.2012 EN Official Journal of the European Union L 148/9 COMMISSION IMPLEMENTING REGULATION (EU) No 481/2012 of 7 June 2012 laying down rules for the management of a tariff quota for high-quality beef THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148, in conjunction with Article 4 thereof, Whereas: (1) Council Regulation (EC) No 617/2009 (2) opened on a multiannual basis an autonomous import tariff quota for the import of 20 000 tonnes of high-quality beef. That Regulation has been amended by Regulation (EU) No 464/2012 of the European Parliament and of the Council (3) which increases the import tariff quota to 21 500 tonnes from the first day of the month following its publication, and to 48 200 tonnes as from 1 August 2012. Tariff quotas for agricultural products are to be managed in conformity with Article 144(2) of Regulation (EC) No 1234/2007. Article 2 of Regulation (EC) No 617/2009 as amended by Regulation (EU) No 464/2012 provides that the tariff quota is to be managed by the Commission by means of implementing acts, to be adopted in accordance with the examination procedure provided for in Article 5 of Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (4). (2) Commission Regulation (EC) No 620/2009 of 13 July 2009 providing for the administration of an import tariff quota for high-quality beef (5) lays down rules for the administration of the tariff quota concerned by applying the simultaneous examination method of import licence applications, as referred to in Article 144(2)(b) of Regulation (EC) No 1234/2007. Recent experience with the administration of the Union tariff quota for high-quality beef has shown a need to improve the management of this tariff quota. Experience in the use of the first-come, first-served management system referred to in Article 144(2)(a) of Regulation (EC) No 1234/2007 has been positive in other agricultural sectors. Therefore, in the interest of administrative simplification and in order to avoid any speculative behaviour, the tariff quota concerning the import of high-quality beef originating in third countries should be managed in accordance with Articles 308a and 308b and Article 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6), which lays down rules for the management of tariff quotas designed to be used following the chronological order of dates of acceptance of customs declarations. Where imports are managed in accordance with those rules, no import licences should be required any more. (3) In order to ensure a regular flow of imports, it is appropriate to sub-divide the annual tariff quota into quarterly sub-periods. Appropriate order numbers should be fixed in line with Article 308a(6) of Regulation (EEC) No 2454/93. (4) Regulation (EC) No 617/2009 establishes that the quota year runs from 1 July to 30 June. In order to ensure a swift transfer from the current simultaneous examination method to the first-come, first-served management system the new management method should apply as from 1 July 2012. (5) The quantity available for the first quarterly sub-period (1 July to 30 September 2012) should be calculated on a pro-rata basis taking into account the volume of the annual tariff quota applicable until 31 July 2012 and the new increased volume of the annual tariff quota applicable as of 1 August 2012. (6) The release into free circulation of the goods imported under the tariff quota opened by Regulation (EC) No 617/2009 should be subject to the presentation of a certificate of authenticity issued by the competent authority of the exporting third country. The issue of such certificates of authenticity should guarantee that the imported goods qualify as high quality beef as defined in this Regulation. (7) For reasons of clarity, Regulation (EC) No 620/2009 should be repealed and replaced by a new implementing regulation. (8) Since the new management system is to apply as from 1 July 2012, licences applied for in June 2012 under Regulation (EC) No 620/2009 should not be issued. (9) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation lays down rules for the management of an annual Union tariff quota for high-quality beef provided for in Regulation (EC) No 617/2009, hereinafter referred to as the tariff quota. The tariff quota period, volume and duty shall be as set out in Annex I to this Regulation. 2. This Regulation shall apply to high-quality fresh, chilled or frozen beef that fulfils the requirements laid down in Annex II. For the purposes of this Regulation, frozen meat means meat with an internal temperature of  12 °C or lower when it enters the customs territory of the European Union. Article 2 Management of the tariff quota 1. The tariff quota shall be managed on a first-come, first-served basis in accordance with Articles 308a and 308b and Article 308c(1) of Regulation (EEC) No 2454/93. No import licences shall be required. 2. The tariff quota shall be managed as a parent tariff quota under order number 09.2201 with four quarterly sub-tariff quotas under order number 09.2202. The benefit from the tariff quota can be granted only by applying for order number 09.2202 referring to the sub-tariff quotas. 3. The drawings on the sub-tariff quotas until 30 September, 31 December and 31 March shall be stopped respectively on the fifth working day of the Commission in November, February and May. Their unused balances shall be added to the quantities for the quarterly sub-tariff quotas starting respectively on 1 October, 1 January and 1 April. No unused balance at the end of a quota year shall be transferred to another quota year. Article 3 Certificates of authenticity 1. In order to benefit from the tariff quota, a certificate of authenticity issued in the third country concerned, together with a customs declaration for release for free circulation for the goods concerned, shall be presented to the Unions customs authorities. 2. The certificate of authenticity referred to in paragraph 1 shall be established in accordance with the model set out in Annex III. 3. On the reverse side of the certificate of authenticity it shall be stated that the meat originating in the exporting country fulfils the requirements laid down in Annex II. 4. A certificate of authenticity shall be valid only if it is duly completed and endorsed by the issuing authority. 5. A certificate of authenticity shall be considered to have been duly endorsed if it states the date and place of issue and if it bears the stamp of the issuing authority and the signature of the person or persons empowered to sign it. 6. The stamp may be replaced by a printed seal on the original of the certificate of authenticity and any copies thereof. 7. The validity of a certificate of authenticity shall expire at the latest on 30 June following the date of its issue. Article 4 Issuing authorities in third countries 1. The issuing authority referred to in Article 3 shall: (a) be recognised as such by the competent authority of the exporting country; (b) undertake to verify entries in the certificates of authenticity. 2. The following information shall be notified to the Commission: (a) the name and address, if possible including e-mail and internet address, of the authority or authorities recognised to issue the certificates of authenticity referred to in Article 3; (b) specimen of the stamps used by the issuing authority or authorities; (c) the procedures and criteria followed by the issuing authority or authorities in order to establish whether the requirements laid down in Annex II are fulfilled. Article 5 Third country notifications When the requirements laid down in Annex II are fulfilled, the Commission shall publish the name of the issuing authority or authorities concerned in the C series of the Official Journal of the European Union or by any other appropriate means. Article 6 On-the-spot checks in third countries The Commission may request the third country to authorise representatives of the Commission to carry out, where required, on-the-spot checks in that third country. Those checks shall be performed jointly with the competent authorities of the third country concerned. Article 7 Repeal Regulation (EC) No 620/2009 is repealed. Article 8 Transitional measures Licence applications submitted in accordance with Article 3 of Regulation (EC) No 620/2009 during the first seven days of June 2012 shall be rejected on the date of entry into force of this Regulation. The securities lodged in relation with those applications shall be released. Article 9 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2012. However, Article 8 shall apply from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 182, 15.7.2009, p. 1. (3) OJ L 149, 8.6.2012, p 1. (4) OJ L 55, 28.2.2011, p. 13. (5) OJ L 182, 15.7.2009, p. 25. (6) OJ L 253, 11.10.1993, p. 1. ANNEX I Tariff quota for high-quality fresh, chilled or frozen beef Order No CN code Description of goods Tariff quota period Tariff quota volume (in tonnes net weight) Tariff quota duty Period from 1 July 2012 to 30 June 2013 09.2201 (1) ex 0201 Meat of bovine animals, fresh, chilled or frozen, that fulfils the requirements laid down in Annex II From 1 July to 30 June 45 975 Zero ex 0202 ex 0206 10 95 ex 0206 29 91 of which: 09.2202 from 1 July to 30 September 9 825 09.2202 from 1 October to 31 December 12 050 09.2202 from 1 January to 31 March 12 050 09.2202 from 1 April to 30 June 12 050 Periods from 1 July 2013 09.2201 (1) ex 0201 Meat of bovine animals, fresh, chilled or frozen, that fulfils the requirements laid down in Annex II From 1 July to 30 June 48 200 Zero ex 0202 ex 0206 10 95 ex 0206 29 91 of which 09.2202 from 1 July to 30 September 12 050 09.2202 from 1 October to 31 December 12 050 09.2202 from 1 January to 31 March 12 050 09.2202 from 1 April to 30 June 12 050 (1) In accordance with Article 2(2), the benefit from the tariff quota can be granted only by applying for order number 09.2202 referring to the sub-tariff quotas. ANNEX II Requirements for goods under the tariff quota referred to in Article 1 1. Beef cuts are obtained from carcasses of heifers and steers (1) less than 30 months of age which have only been fed a diet, for at least the last 100 days before slaughter, containing not less than 62 % of concentrates and/or feed grain co-products on a dietary dry matter basis, that meets or exceeds a metabolisable energy content greater than 12,26 mega joules per one kilogram of dry matter. 2. The heifers and steers that are fed the diet described in point 1 shall be fed, on average, no less than 1,4 % of live body weight per day on a dry matter basis. 3. The carcass from which beef cuts are derived are evaluated by an evaluator employed by the national government who bases the evaluation, and a resulting classification of the carcass, on a method approved by the national government. The national government evaluation method, and its classifications, must evaluate expected carcass quality using a combination of carcass maturity and palatability traits of the beef cuts. Such an evaluation method of the carcass shall include, but not be limited to, an evaluation of the maturity characteristics of colour and texture of the longissimus dorsi muscle and bone and cartilage ossification, as well as an evaluation of expected palatability traits including a combination of the discrete specifications of intramuscular fat and firmness of the longissimus dorsi muscle. 4. The cuts shall be labelled in accordance with Article 13 of Regulation (EC) No 1760/2000 of the European Parliament and of the Council (2). 5. The indication High Quality Beef may be added to the information on the label. (1) For the purposes of these requirements, heifers and steers refer, respectively, to categories E and C as defined in Part A of Annex V to Regulation (EC) No 1234/2007. (2) OJ L 204, 11.8.2000, p. 1. ANNEX III